Citation Nr: 0318186	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  99-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lateral 
epicondylitis of the left elbow, claimed as an undiagnosed 
illness manifested by joint pain.

2.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as an undiagnosed illness manifested by 
sleep disturbance, fatigue, depression and memory loss.  

3.  Entitlement to service connection for noncardiac chest 
pain, claimed as an undiagnosed illness manifested by chest 
pain. 

4.  Entitlement to service connection for carpal tunnel 
syndrome of the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active duty from February 1967 to February 
1971, November 1988 to May 1989, and from January 9, to April 
3, 1991.  According to his DD Form 214 for his 1991 period of 
service, he had 2 months and 25 days of foreign service and 
he served in the Desert Shield/Storm "area of 
responsibility."

These matters come to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

With respect to the claims of entitlement to service 
connection for noncardiac chest pain and carpal tunnel 
syndrome of the right hand, the Board finds that the veteran 
has filed a notice of disagreement with the RO's denial of 
these issues, thereby initiating, but not perfecting, an 
appeal.  Therefore, the issues on appeal have been 
recharacterized as shown above.  


REMAND

The veteran testified at a videoconference Board hearing in 
December 2000.  Thereafter, a recording of that hearing was 
unable to be located and it was apparently never found.  

In May 2003, the Board notified the veteran that the Veterans 
Law Judge who had conducted the December 2000 hearing was no 
longer employed at the Board.  He was advised that the law 
requires that the Veterans Law Judge who conducts a hearing 
on appeal must participate in any decision made on that 
appeal, and that therefore, he had the right to another 
hearing by a Veterans Law Judge.  Later in May 2003, the 
veteran responded, requesting a videoconference hearing in 
San Antonio, Texas.  

Considerations of due process mandate that the Board may not 
proceed with appellate review of the veteran's claims without 
affording him an opportunity for a personal hearing at his 
request.  Therefore, a remand is required for the scheduling 
of an appropriate hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2002). 

Accordingly, this case is REMANDED for the following:

The RO should take appropriate steps 
to schedule the veteran for a 
personal hearing before a Veterans 
Law Judge via videoconference at the 
RO, in accordance with his request.  
Appropriate notification of the 
hearing should be given to the 
veteran, and such notification 
should be documented and associated 
with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




